t c memo united_states tax_court allie ray mccullen and shurley g mccullen petitioners v commissioner of internal revenue respondent docket no filed date j wesley casteen for petitioners amy dyar seals for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners are liable for income_tax deficiencies of dollar_figure for and dollar_figure for respondent also determined that petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 of dollar_figure for and dollar_figure for after concessions we must decide whether petitioner allie ray mccullen had a trade_or_business of developing and selling real_estate in and we hold that he did not whether petitioners may deduct dollar_figure for as interest related to farming we hold that they may respondent contends that they may deduct dollar_figure for petitioners deducted dollar_figure in but as discussed below petitioners paid more farm interest than they deducted whether petitioners may deduct as interest related to a trade_or_business the interest_paid on a dollar_figure loan from south carolina bank that they used to buy stock in new-east bank of goldsboro new-east bank we hold that they may not whether petitioners paid dollar_figure in interest to first hanover bank in as petitioners contend dollar_figure as respondent contends or some other amount we hold that petitioners paid dollar_figure in interest to first hanover bank in whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 for and we hold that they are section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure references to petitioner are to allie ray mccullen findings_of_fact a petitioners petitioners are married and lived in clinton sampson county north carolina when they filed their petition petitioners have a daughter who attended high school in and petitioner has lived in sampson county all of his life he has farmed since he was years old he is a college graduate with a degree in history he has been a licensed realtor since when he started to work in the real_estate business in he became a director of a bank he sometimes borrowed money from his great-aunt mary mccullen in and mrs mccullen was employed as a teacher with the clinton city schools she earned dollar_figure in and dollar_figure in b petitioner's real_estate activitie sec_1 petitioner's purchase of real_estate petitioner bought various parcels of real_estate before and during and in and petitioner owned the bass town tract sadie farm greenview tract and giddonsville packing tract he intended to resell the properties but did not do so during the years in issue for various reasons he borrowed money from various financial institutions to buy the properties petitioners deducted interest related to these real_estate activities on schedules c profit and loss from business for their and income_tax returns a bass town tract sadie farm and greenview tract bass town tract was a farm that petitioner bought with a loan from first american savings and loan petitioner had difficulty selling the bass town tract because of changes in land development rules in sampson county petitioner sold the bass town tract for a profit after in and petitioners owned several chicken houses at sadie farm petitioner could not sell the greenview tract for development because of wetlands problems b giddonsville packing tract at a time not stated in the record petitioner bought a percent interest in giddonsville packing co a company that packaged and marketed vegetables grown by its owners petitioner signed a promissory note making him jointly liable for the purchase with several other owners the company made a profit the first years but lost money thereafter two of the persons who cosigned the note with petitioner filed petitions in bankruptcy petitioner was the only person who signed the note from whom the bank could collect petitioner bought the interests of the other giddonsville packing co owners so he would not be associated with a foreclosure he financed the purchase with unsecured short-term notes petitioner sold his interest in the giddonsville packing co at a loss mccullen real_estate and development co inc in petitioner incorporated mccullen real_estate and development co inc mccullen real_estate he is president sole stockholder principal agent and an employee of mccullen real_estate mccullen real_estate received commissions when its employees sold real_estate owned by third parties it also received fees for managing and appraising real properties mccullen real_estate managed rental units for the a f t e r co described below at par b-4-c mccullen real_estate did not sell real_estate that petitioner owned real_estate business petitioner operated a business of appraising and managing real_estate for third parties petitioner did not sell any real_property that he owned before or during the years in issue he did not advertise that any of his properties were for sale during the years in issue real_estate partnerships a mccullen-clifton in petitioner formed mccullen-clifton a general real_estate business partnership petitioner's partner in mccullen- clifton had experience in the real_estate business mccullen- clifton was dissolved in when petitioner started his own firm b scott-mccullen and godwin-mccullen petitioner formed a partnership with scott not otherwise described in the record to buy subdivide and sell real_property scott and petitioner bought subdivided and sold real_estate over the years they intended to have a satellite office in onslow county in petitioner and douglas godwin godwin formed a partnership called godwin-mccullen real_estate in dunn north carolina the record contains no other information about these partnerships c the a f t e r entities the a f t e r co owned residential rental units which mccullen real_estate managed petitioner was also involved the record does not specify how in a f t e r east associates which owned a multifamily housing project d crown farms co petitioner was involved the record does not specify how with crown farms co crown farms bought residential lots c petitioner's farming activities before the years in issue petitioner raised cattle tobacco produce hay and grain crops his largest source of farming income in and was poultry he built his poultry facilities in and has operated them continuously since then from to the date of trial petitioner significantly improved his poultry facilities which he financed with short-term unsecured loans from financial institutions petitioner used the proceeds from his loans from new-east bank bank of stanley southern national bank and first citizens bank to finance his farm operations petitioner sometimes farmed on real_property that he had bought to resell but had not yet sold petitioner's farming activities were profitable in and however petitioner's farm had losses for several years before the years in issue he paid his farming expenses from any of his bank accounts that had funds he also borrowed money to pay interest on loans petitioner did not keep records showing how he used the proceeds of each loan petitioner's only loan by wire transfer was from the bank of stanley petitioner used the proceeds of that loan to pay farm operating_expenses in petitioner owned three tractors a bail wagon and various implements such as plows disks a hay bailer and a rake he financed the maintenance and replacement of equipment with short-term unsecured signature loans from financial institutions d new-east bank petitioner was a founder original organizer stockholder and director of new-east bank petitioner godwin and jim cain not otherwise described in the record organized new-east bank to make business contacts and to provide funds for the bank investors' needs petitioner borrowed dollar_figure from south carolina national bank to buy new-east bank stock around on their income_tax returns for and petitioners deducted the interest on that loan as a business_expense petitioner borrowed money from new-east bank to pay farm expenses petitioner sold his new-east bank stock for a loss of dollar_figure to dollar_figure in or e loans from other banks in and petitioner paid interest on many loans the loans on which interest was paid the deductibility of which remains in issue after concessions are listed in par a-1 of the opinion petitioner used one of the two first american bank loans in dispute to buy the bass town tract he used the other first american bank loan as a second mortgage on his satellite office in onslow county f petitioners' finances and bank accounts mrs mccullen had a personal checking bank account into which she deposited her salary petitioner had a separate personal bank account he also had two farm bank accounts and one account for his real_estate business his corporation had one account petitioner used money from whichever account had enough money to pay other business_expenses for example he sometimes used funds from the real_estate business account to finance farm operations banks made short-term unsecured loans to petitioner they did not require petitioners to identify the purpose of the loans in his records petitioner charged the interest to the account that he used to pay the interest he kept no records of how he used his funds petitioners concede that petitioner's corporation paid the following interest that petitioners deducted on their income_tax returns for dollar_figure to new-east bank dollar_figure to southern national bank dollar_figure to standard bank and trust dollar_figure to united carolina bank and dollar_figure to mary mccullen petitioners also concede that petitioner's corporation paid the following interest that petitioners deducted on their income_tax returns for dollar_figure to new-east bank dollar_figure to mary mccullen dollar_figure to south carolina national bank dollar_figure to barclay's america and dollar_figure to first citizens bank petitioner's corporation also deducted this interest for and petitioner used his checkbooks to create ledgers for his farm and other business accounts petitioner did not have a formal balance_sheet or income statement for his businesses he gave an informal annual financial statement to banks when he needed a loan petitioner paid dollar_figure of interest to first hanover bank in g petitioners' income_tax returns johnson sheffield sheffield a certified_public_accountant prepared petitioners' income_tax returns from through the years in issue petitioner prepared and gave sheffield a summary of petitioners' income and expenses for and sheffield prepared petitioners' returns based on petitioner's summary in his summary petitioner treated interest_paid from each account as if it were an expense of that account sheffield did not know that petitioner moved assets and money between his real_estate and farming operations sheffield did not prepare mccullen real estate's income_tax returns forms for and petitioners concede that they and mccullen real_estate deducted some of the same interest items on their income_tax returns petitioners reported wages and salaries of dollar_figure in and dollar_figure in and farm income of dollar_figure in and dollar_figure in on their schedules c they reported having gross_receipts of dollar_figure in and dollar_figure in from appraisals they reported no income or advertising expenses relating to the sale of real_property in the years in issue petitioners did not report that they had any inventory on schedule c of their returns for the years in issue on form_4797 sales of business property attached to their return petitioners reported that they bought a packing shed not otherwise described in the record on date having an original_basis of dollar_figure reduced by depreciation of dollar_figure and sold it for dollar_figure producing a dollar_figure loss petitioners deducted interest of dollar_figure for and dollar_figure for on their schedules c petitioners deducted interest of dollar_figure for and dollar_figure for on their schedules f farm income and expenses a parties' contentions and background opinion interest petitioners deducted as a trade_or_business expense respondent contends that the following amounts of interest_paid by petitioners in the years in issue are investment_interest and not related to petitioner's trade_or_business lender first american savings bank mary s mccullen south carolina national bank amount dollar_figure big_number big_number lender first american savings bank mary s mccullen south carolina national bank amount dollar_figure big_number big_number petitioners contend that they may deduct these amounts as interest because the loans related to petitioner's trade_or_business of selling real_estate respondent contends that petitioners may not deduct interest related to developing and selling real_estate as a trade_or_business expense because that activity was not a trade_or_business respondent contends that petitioners may deduct the interest as investment_interest interest that petitioners deducted as farm interest respondent contends that petitioners have proven only that they paid dollar_figure in interest for their farming activity for respondent contends that the following interest_paid by petitioners and deducted as farm interest is personal_interest lender new-east bank and first hanover bank southern national bank and bank of stanley united carolina bank first citizens bank total amount dollar_figure big_number big_number big_number big_number dollar_figure petitioners contend that they may deduct these amounts as trade_or_business interest because petitioner used the proceeds from the loans for farming background generally a taxpayer other than a corporation may not deduct personal_interest sec_163 investment_interest sec_163 provides in pertinent part continued interest allocable to a trade_or_business other than the trade_or_business of performing services as an employee and qualified_residence_interest are not personal_interest sec_163 a taxpayer may deduct percent of personal_interest he or she paid in sec_163 d b a taxpayer may deduct interest on property_held_for_investment up to the net_investment_income of the taxpayer for the taxable_year sec_163 net_investment_income is the amount by which investment_income exceeds investment_expenses sec_163 continued sec_163 disallowance of deductions for personal_interest -- in general --in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid_or_accrued during the taxable_year personal_interest --for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee b any investment_interest within the meaning of subsection d b whether petitioners may deduct interest on their schedules c whether petitioner was in the trade_or_business of buying and selling real_estate to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for profit 480_us_23 whether a taxpayer's activities are a trade_or_business is a question of fact that must be decided based on the circumstances of each case 312_us_212 courts have considered several factors in deciding whether a taxpayer was in the trade_or_business of buying and selling real_estate including a the nature and purpose of buying the property b the length of time the taxpayer owned the property c the continuity of sales activity over a period of time d the number and frequency of sales e the extent to which the taxpayer developed the property solicited customers and advertised and f the ratio of sales to other sources of income 417_f2d_905 5th cir 91_tc_660 32_tc_618 17_tc_1443 15_tc_366 petitioners contend that they bought their property for resale but the objective facts show otherwise petitioner had no sales before or during the years in issue there is no persuasive evidence that petitioners tried to develop or sell their property solicit buyers or advertise before or during the years in issue petitioners contend that the properties were available for sale however there is no evidence that they did anything to make this fact known to prospective buyers petitioners contend that petitioner did not need to advertise because his corporation did and he already had considerable name recognition we disagree his being well known was not a substitute for soliciting buyers which is relevant to establishing his purpose in holding property the record does not show when petitioners bought the bass town and giddonsville tracts petitioner sold them after a sporadic activity is not a trade_or_business commissioner v groetzinger supra pincite polakis v commissioner supra pincite- christian v commissioner tcmemo_1995_12 petitioners' other contentions petitioners contend that the fact that they farmed their land does not show that they were not trying to sell it we agree we did not consider the fact that they farmed some of the land in deciding whether they had a trade_or_business of selling real_estate petitioners contend that the factors stated in polakis v commissioner supra and christian v commissioner supra do not apply here because the facts in those cases differ we disagree the legal principles and factors stated in those cases apply to whether a taxpayer had a trade_or_business of selling real_estate the factual differences between this case and those cases are immaterial petitioners contend that the fact that they had only a few parcels of real_estate does not show that they were not trying to sell them we agree we did not consider the number of parcels of real_estate that petitioners owned in deciding whether they had a trade_or_business of selling real_estate petitioners point out that petitioner's primary occupation was appraising managing developing and selling real_estate that does not establish that he had a trade_or_business of selling real_estate conclusion we conclude that petitioner did not have a trade_or_business of selling real_estate in or the interest petitioners paid to mary mccullen first american savings bank and south carolina national bank is investment_interest which petitioners may deduct under sec_163 for and to the extent of their investment_income we need not decide respondent's alternate contention that petitioners may not deduct the interest at issue because petitioner commingled his real_estate and farm accounts c whether petitioners may deduct the interest that they claimed on their schedules f as farm-related interest whether the interest was related to farming respondent points out that petitioners commingled funds and did not keep accurate records respondent contends that petitioners have not shown that the interest that they deducted on their schedules f for related to farming we disagree petitioner credibly testified that he used his loans from new-east bank bank of stanley southern national bank and first citizens bank for his farm operations thus we hold that petitioners properly deducted the interest remaining at issue that they paid to those banks for farm interest petitioners may not deduct as farm interest the interest they paid to first hanover bank because petitioners have not shown that they used the loans from first hanover bank for farming thus that interest is personal_interest respondent contends that we should not rely on petitioner's testimony because it is self-serving we disagree we decide whether a witness is credible based on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_616 551_f2d_929 3d cir revg tcmemo_1975_278 322_f2d_530 8th cir affg in part and remanding in part tcmemo_1961_237 211_f2d_210 6th cir revg and remanding a memorandum opinion of this court dated date respondent offered no evidence to contradict petitioner's testimony petitioner's testimony was plausible and we believe truthful respondent contends that petitioners have not proven how much farm interest they paid because petitioner and his corporation paid interest we disagree petitioners have conceded that they may not deduct interest that the corporation paid we accept petitioner's testimony that he paid the interest at issue and that he used these loans for farming conclusion we conclude that in addition to the dollar_figure for which respondent concedes petitioners may deduct the following as farm interest lender new-east bank and southern national bank and bank of stanley first citizens bank total amount dollar_figure big_number big_number big_number dollar_figure thus petitioners may deduct total farm interest of dollar_figure in d whether petitioners may deduct as trade_or_business interest the interest they paid on the dollar_figure loan from south carolina national bank petitioner borrowed dollar_figure from south carolina national bank to buy stock of new-east bank petitioners contend that the interest they paid on the south carolina national bank loan was related to petitioner's trade_or_business making the interest deductible under sec_163 we disagree petitioner's purchase of new-east bank stock was not a trade_or_business petitioner was not continuously and regularly involved in buying stock commissioner v groetzinger u s pincite petitioners contend that petitioner bought the new-east bank stock to help him make business contacts and to provide a source of funds for his business even if this were true the interest on the loan to buy new-east bank stock would not be deductible under sec_163 we are not convinced that the amount of interest petitioner paid to buy the stock bears any reasonable relationship to the benefit petitioner got from owning stock in new-east bank petitioners contend that petitioner's purchase of the stock was not the purchase of a capital_asset because he had no investment motive when he bought the stock we disagree stock is generally a capital_asset 485_us_212 buying stock is not ordinarily an activity of a trade_or_business higgins v commissioner u s pincite managing securities investments and collecting income therefrom generally is not a trade_or_business regardless of the amount invested continuity of effort or amount of time devoted to the activity petitioners rely on schanhofer v commissioner tcmemo_1986_166 where we held that the investment_interest limitations of sec_163 did not apply to interest_paid by a taxpayer who borrowed money to buy stock in the company for which he worked that case is distinguishable in schanhofer the taxpayer paid a substantial premium for stock that was not marketable the stock in schanhofer had minimal growth potential in contrast petitioner bought unrestricted new-east bank stock and did not show that he paid more than fair_market_value for the stock or that it had no growth potential thi sec_3 we did not consider sec_163 in 70_tc_448 and schanhofer v commissioner tcmemo_1986_166 because it had not yet been enacted we decided continued case is more like 70_tc_448 where we held that a taxpayer who borrowed money to buy a controlling_interest in the stock of a bank so that he could become the bank's president held the stock as an investment we conclude that petitioners bought and held the new-east bank stock as an investment and that the interest on the loans was not properly allocable to a trade_or_business thus the interest on the dollar_figure loan from south carolina national bank is investment_interest and is not trade_or_business interest under sec_163 e amount of interest_paid to first hanover bank respondent contends that petitioners paid dollar_figure in interest to first hanover bank in because that is the amount shown in petitioner's ledgers petitioners contend they paid dollar_figure because that is the amount first hanover bank reported in the form_1098 mortgage interest statement it sent to petitioners for we agree with petitioners because we think the form_1098 issued by first hanover bank is more reliable than petitioner's ledger sheets respondent points out that petitioner testified that either he or his corporation paid the interest to first hanover bank and continued whether the interest at issue was limited by sec_163 in those cases the ledger sheets show that petitioner paid first hanover bank interest of dollar_figure that petitioner's corporation paid other interest that petitioners erroneously deducted on their income_tax returns for and respondent contends that petitioner's corporation may have paid some of the interest we disagree the form_1098 bears petitioner's social_security_number and it was addressed to petitioner not his corporation we conclude that petitioner paid dollar_figure to first hanover bank in f whether petitioners are liable for the accuracy-related_penalty under sec_6662 petitioners contend that they are not liable for the accuracy-related_penalty for negligence for and under sec_6662 and c they contend that they acted reasonably under the circumstances we disagree taxpayers are liable for a penalty equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part of the underpayment and that the taxpayer acted in good_faith sec_6664 this is personal_interest for reasons discussed above at par c-1 negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 failure to keep adequate_records is evidence of negligence marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 73_tc_980 a taxpayer is required to maintain records sufficient to correctly prepare his or her tax_return sec_1_6001-1 income_tax regs petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty rule a petitioners concede that they should not have deducted interest_paid by the corporation for each year in issue they also concede that they commingled funds had inadequate records and made accounting errors petitioner did not coordinate petitioners' and the corporation's returns to avoid deducting the same items twice petitioner gave sheffield summary sheets from which sheffield prepared petitioners' tax returns sheffield did not have books_and_records from petitioner's businesses petitioner used a different return preparer to prepare the corporate_income_tax returns petitioner did not ensure that the two preparers handled various items consistently petitioners contend that they should not be held liable for the accuracy-related_penalty because they readily conceded their errors we disagree conceding errors does not excuse the underlying negligence petitioners also contend that they should not be held liable for the accuracy-related_penalty because petitioner believed that he needed to pay expenses from whatever accounts had funds we disagree petitioner could have recorded those payments properly we conclude that petitioners are liable for the accuracy-related_penalty for negligence for and under sec_6662 and c to reflect concessions and the foregoing decision will be entered under rule
